United States Court of Appeals
                      For the First Circuit

No. 09-2273

      WATCHTOWER BIBLE AND TRACT SOCIETY OF NEW YORK, INC.;
              CONGREGACIÓN CRISTIANA DE LOS TESTIGOS
                  DE JEHOVÁ DE PUERTO RICO, INC.,

                      Plaintiffs, Appellants,

                                v.

ANTONIO M. SAGARDÍA DE JESÚS, in his official capacity as Secretary
 of Justice; LUIS G. FORTUÑO, in his official capacity as Governor;
HÉCTOR MORALES VARGAS, in his official capacity as Commissioner of
  the Planning Board of Puerto Rico; HUMBERTO MARRERO RECIO, in his
    official capacity as Administrator of Regulations and Permits;
   MUNICIPALITY OF BAYAMÓN; MUNICIPALITY OF CAGUAS; MUNICIPALITY OF
       DORADO; MUNICIPALITY OF GURABO; MUNICIPALITY OF GUAYNABO;
   MUNICIPALITY OF PONCE; MUNICIPALITY OF SAN JUAN; MUNICIPALITY OF
      TRUJILLO ALTO; PACIFICA HOMEOWNERS ASSOCIATION, INC., d/b/a
       Pacifica; VILLA PAS, d/b/a/ Villa Paz, a/k/a Asociación de
                        Residentes de Villa Paz,

                      Defendants, Appellees.
                            __________

       MUNICIPALITY OF SANTA ISABEL; MUNICIPALITY OF VEGA BAJA;
   MUNICIPALITY OF YAUCO; CIUDAD INTERAMERICANA DE BAYAMÓN, INC.,
   a/k/a Residentes Urbanización Ciudad Interamericana de Bayamón,
   Inc.; CIUDAD INTERAMERICANA, INC., d/b/a Ciudad Interamericana,
   a/k/a Asociación de Residentes Ciudad; EL MONTE DE PONCE, P.R.,
      INC., d/b/a El Monte, a/k/a Asociación de Residentes de la
Urbanización El Monte de Ponce, P.R., Inc.; ESTANCIAS DE GRAN VISTA
     HOMEOWNERS ASSOCIATION, INC., d/b/a Estancias de Gran Vista;
ESTANCIAS DE TORTUGUERO, INC., d/b/a Estancias de Tortuguero, a/k/a
  Asociación Residentes Estancias de Tortuguero, Inc.; ESTANCIAS DE
      YAUCO, INC., d/b/a Estancias de Yauco, a/k/a Asociación de
   Residentes Urbanización Estancias de Yauco, Inc.; ESTANCIAS DEL
    TURABO, INC., d/b/a Estancias del Turabo, a/k/a Asociación de
 Residentes del Turabo, Inc.; G.H.S. INC., Garden Hills Sur; BAIROA
   GOLDEN GATE #2, INC., d/b/a Golden Gage II, a/k/a Asociación de
   Residentes de Bairoa Golden Gate #2; HACIENDA BORINQUEN, INC.,
  d/b/a Hacienda Borinquen, a/k/a Asociación de Residentes Hacienda
      Concordia, Inc.; HACIENDA CONCORDIA, INC., d/b/a Hacienda
 Concordia; LOS PRADOS DE DORADO, INC., d/b/a Los Prados Sur, a/k/a
Asociación de Propietarios de la Urbanización Los Prados de Dorado,
     Inc.; MANSIÓN DEL SUR, INC., d/b/a Mansión del sur, a/k/a
   Asociación de Propietarios de Mansión del Sur, Inc.; PANORAMA
    HOMEOWNERS ASSOCIATION, INC., d/b/a Panorama State; PARQUE
    FORESTAL, INC., d/b/a Parque Forestal, a/k/a Asociación de
   Propietarios de Parque Forestal, Inc.; PASEO MAYOR HOMEOWNERS
ASSOCIATION, INC., d/b/a Paseo Mayor; PRADO ALTO EN TORRIMAR, INC.,
d/b/a Prado Alto, a/k/a Asociación de Propietarios de Prado Alto en
Torrimar, Inc.; SANTA CLARA, INC., d/b/a Santa Clara, a/k/a Consejo
   de Residentes de Santa Clara, Inc.; UNDARE, INC., d/b/a Santa
    Maria; VALLES DEL LAGO, INC., d/b/a Valles del Lago, a/k/a
 Asociación Comunidad Valles del Lago, Inc.; VEREDA DEL RÍO, INC.,
d/b/a Vereda del Río; DEL TURABO, INC., d/b/a Estancias del Turabo,
           a/k/a Asociación Comunitaria del Turabo, Inc.,

                               Defendants.


                                  Before
                        Boudin, Ripple* and Selya,
                             Circuit Judges.


                             ORDER OF COURT
                         Entered: April 1, 2011

     In response to this court's decision of February 7, 2011,
several municipalities have petitioned for rehearing and rehearing en
banc, and several others have been allowed to join in the petition.

     Our decision affirmed an order of the district court rejecting
a facial challenge to Puerto Rico's Controlled Access Law but
overturned a further order on summary judgment rejecting as-applied
challenges. Watchtower Bible & Tract Soc'y of N.Y., Inc. v. Segardía
de Jesús, No. 09-2273, 2011 WL 381609 (1st Cir. Feb. 7, 2011). In
the latter order, the district court held that even regular and/or
discriminatory exclusion of Jehovah's Witnesses from public streets
would not offend the First Amendment because other means existed for
Jehovah's Witnesses to communicate their religious views to
residents.

     The panel decision held that this blanket determination did not
conform to Supreme Court First Amendment precedents and that a
colorable claim existed that the constitutional rights of Jehovah's
Witnesses were being abridged. Without resolving claims against any
specific municipality or urbanization, this court held that further
proceedings were required and outlined in skeleton form the


     *
         Of the Seventh Circuit, sitting by designation.
principles that should guide the district court in structuring
injunctive relief if and where it turned out to be appropriate.

     In the petition for rehearing, the municipalities first claim
that their statute of limitations defenses have been ignored, but, as
the panel's decision explained, no damages have been sought; the
present concern is with equitable relief; and nothing thus far shows
that the plaintiffs slept on their rights to the prejudice of
defendant.    Where, as here, systemic continuing violations are
charged, statutes of limitations do not ordinarily bar relief. E.g.,
Muniz-Cabrero v. Ruiz, 23 F.3d 607, 610 (1st Cir. 1994).

     The petition also suggests that the panel's decision erred in
citing survey evidence collected by the plaintiffs, which the
petitioners say is controverted. The panel decision cited the survey
evidence as indicating that the plaintiffs' factual claims had a
colorable basis; but the panel made no determination as to the
accuracy or typicality of obstructions to access alleged against any
particular municipality or urbanization, and any municipality or
urbanization is free on remand to urge that it did not improperly bar
access or discriminate.

     Finally, the municipalities repeat their claim that any improper
obstructions were the work of the permitted urbanizations and not of
the municipalities granting the permits.     Although the panel did
reject claims that the urbanizations could be regarded as wholly
private actors free of the constraints imposed by the First
Amendment, the panel decision made no determination as to how far
municipalities themselves--by virtue of their permitting activities,
possible involvement with exclusionary acts, or other entanglements--
might properly be subject to injunctive relief or any other remedy.

     Accordingly, the petition for panel rehearing is denied.

                                         By the Court:
                                         /s/ Margaret Carter, Clerk.


cc:
Nora Vargas Acosta
Paul D. Polidoro
Gregory Allen
Eliezer Aldarondo-Ortiz
Michael Craig McCall
Luis E. Pabon-Roca
Clarisa Sola-Gomez
Luis A. Rodriguez-Munoz
Pedro R. Vazquez, III
Claudio Aliff-Ortiz
Jose L. Gandara
Marta L. River-Ruiz
Simone Cataldi Malpica
Alejandro G. Carrasco-Castillo
Robert Millan
Isabel M. Rodriguez Casellas
Luis Sanchez-Betances
Irializ Velez-Quinones
Victor Ricardo Rodriguez Fuentes
Jean Gabriel Vidal-Font
Pedro J. Salicrup
Irene M. Vera
Jason Gonzalez Delgado
Jose E. De la Cruz-Skerrett
Rafael G. Rivera Rosario
Joseph Deliz-Hernandez
Amelia Caicedo-Santiago
Romulo A. Suero-Ponce
Miguel E. Miranda-Gutierrez
Alberto J. Rodriguez-Ramos
Leticia Casalduc Rabell
Zaira Z. Giron Anadon
Susana I. Penagaricano Brown
Irene S. Soroeta-Kodesh
Eduardo A. Vera-Ramirez
Ferdinand Vargas
Wandymar Burgos-Vargas
Iris Alicia Martinez Juarbe
Carmen E. Torres
David M. Gossett
Zachary L. Heiden
Daniel Mach
John Reinstein
William Ramirez-Hernandez
John W. Dineen
Pacifica Homeowners Association